Citation Nr: 0844937	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status-post discectomy and laminectomy, with herniated 
nucleus pulposus, lumbar spine, to include a separate rating 
in excess of 10 percent for neurological impairment of the 
right lower extremity.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984, from October 1987 to October 1989 and from March 1990 
to March 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran had a hearing before the Board in 
August 2004 and the transcript is of record.

In relevant part, the March 2002 rating decision granted 
service connection for a lumbar spine condition and initially 
rated the disability as 20 percent disabling.  A subsequent 
November 2003 rating decision increased the rating for the 
veteran's lumbar spine condition to 20 percent.  Regardless 
of the RO's actions, the issue remains before the Board 
because the increased rating was not a complete grant of the 
maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The case was brought before the Board in September 2005, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  Via a September 2006 RO decision, the veteran 
was assigned a separate 10 percent rating for neurological 
impairment of the right lower extremity, which was due to the 
veteran's service-connected low back disability as of 
September 26, 2003.  The case returned to the Board and was 
remanded again for additional consideration of the revised 
spine ratings provisions.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In reviewing the veteran's claims file, the Board notes that 
key treatment records are missing.  In the Board's September 
2005 remand, the Board instructed that the veteran should 
identify any outstanding records and that the RO should 
obtain, at the least, the veteran's treatment records from VA 
facilities in Norfolk and the Portsmouth Naval Hospital.  The 
records from the Portsmouth Naval Hospital were obtained.  
The cover sheet, however, indicates that the computer 
tracking system showed that the veteran had additional 
treatment at Tricare Prime in Virginia Beach.  Tricare Prime 
is a program operated by the Department of Defense for 
retirees and dependents.  As such, the veteran's records at 
Tricare are reasonably identified records in federal 
possession.  The duty to assist obligates VA to obtain these 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); 
see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) 
(noting that the Secretary has a duty to assist in obtaining 
relevant and adequately identified records).

The veteran's wife also submitted an August 2007 statement on 
his behalf to the effect that the veteran could no longer 
move the toes of his right foot voluntarily.  This is not 
reflected in the July 2006 VA examination report and may 
represent a worsening of symptoms.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the Board remands for the association of the 
veteran's Tricare Prime records and for a new VA examination, 
to assess both the orthopedic and neurologic symptoms of his 
back disability.  As the case must be remanded, the Board 
takes this opportunity to update the file.  The Board 
observes that the veteran has been receiving occasional 
treatment from the Hampton VA medical system.  The records on 
file reflect treatment only through March 2006.  To correctly 
assess the veteran's current disability, all records of 
treatment from March 2006 to the present must be considered.  
Therefore, those records must be obtained for the file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Tricare Prime Virginia Beach for 
treatment concerning the back and right 
lower extremity and from the Hampton VA 
medical system from March 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his back and right 
lower extremity disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's orthopedic and 
neurologic symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected back and right 
lower extremity disabilities with a full 
description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




